Dismissed and Memorandum Opinion filed February 23, 2006








Dismissed and Memorandum Opinion filed February 23,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00835-CV
____________
 
AUTORITE ENTERPRISES, INC., Appellant
 
V.
 
THE HERTZ CORPORATION, Appellee
 

 
On
Appeal from County Civil Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 787,270
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an interlocutory judgment
signed May 10, 2005.  On November 15,
2005, appellant filed a motion to abate the appeal so that a final judgment
could be obtained.  See  Tex.
R. App. P. 27.2 (permitting appellate court to allow appealed order that
is not final to be modified so as to be made final).  The court granted appellant=s motion, and abated the appeal until
January 16, 2006, and ordered appellant to file a supplemental clerk=s record demonstrating that the trial
court had resolved the pending plea in intervention and all other pending
matters, making the May 10, 2005, judgment final and appealable.  No response to the court=s abatement order has been
filed.  




On February 1, 2006, notification was
transmitted to all parties of the court=s intention to
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed February 23, 2006.
Panel consists
of Chief Justice Hedges and Justices Yates and Guzman.